Title: Thomas Jefferson to Fernagus De Gelone, [20] August 1817
From: Jefferson, Thomas
To: Gelone, J. Louis Fernagus De


          
            Sir
            Poplar Forest near Lynchburg.
Aug. 19. 20 17.
          
          I recieved yesterday evening, and at this place 80. miles South West from Monticello, your letter of the 5th inst. and lose no time in inclosing you the 8 D. 50 cents, the amount of the books last sent. I am in hopes that notwithstanding the increased distance, they may reach you before your departure. on your return with a new cargo of books I shall be glad to recieve your catalogue as early as possible that I may not be anticipated by others in my choice. the packet with the Aristophane had safely arrived at Monticello before I left that place.   with I tender you my best wishes for a safe & prosperous voyage and return.
          Th: Jefferson
        